DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the hyperbranched polymer in the reply filed on 04/28/2022 is acknowledged.  The traversal is on the ground(s) that a distinction between the species has not been demonstrated, and thus no addition burden is placed on the Examiner.  This is not found persuasive because hyper-branched polymers and dendrimer polymer are in fact structurally distinct.  A search for one does not lead to the other.
The requirement is still deemed proper and is therefore made FINAL.

Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3-10, 12, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hachitsuka et al. (JP 2006016560).
	In Claim 1, ¶ 8, 25 ,33 Hachitsuka et al. teach composition containing:
	100 parts of a 500 to 50,000 average molecular weight resin having a hyper-branched structure prepared from trihydric or higher polyhydric alcohols, wherein the hydroxy value is inherent in the composition;
	5 to 200 parts of colloidal silica having a hydroxyl group on the surface; and 
	1 to 50 parts of a curing agent, including an isocyanate compound, such as trivalent and higher polyisocyanates (See ¶ 38). 
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1) are met.

Claim(s) 1, 3-13 and 15 is/are r ejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasai et al. (JP 2013079323).
	In the abstract and, ¶’s 21, 91, and 107, Kasai et al. teach a coating composition containing:
	1-79% of a polyester polyol compound having 3 or more hydroxy groups in each molecule, preferably prepared from trihydric or higher polyhydric alcohols, which would result in hyperbranching, with an average molecular weight up to 1800, and a hydroxy value from 110 to 700 mgKOH;
	16-50% of a polyisocyanate compound with at least two isocyanate groups or higher; and 
	5 to 75% a resin coated silica particle dispersion;
	wherein the composition may contain an ultraviolet absorber, such as benzotriazole, triazine absorbers, or salicylic acid derivative, or benzophenone absorbers.
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1) are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hachitsuka et al. (JP 2006016560, view of Kataoka et al. (JP 2012021111) or Nakatsuji et al. (JP 2012102210)
	While Hachitsuka et al., above do not specify adding ultraviolet absorbers, in ¶’s 27 and 29 of Kataoka et al. and ¶’s 49 and 51 of Nakatsuji et al., both references, in the field of polyurethane resin compositions used in coating applications, teach adding a compound that has a triazine structure, a compound that has a benzophenone structure, a compound that has a benzotriazole structure, etc., in order to improve weather resistance, etc. of the composition.
	Therefore, it would have been obvious for one or ordinary skill in the art, at the time the invention was made, to use a compound that has a triazole structure, a compound that has a benzophenone structure, a compound that has a benzotriazole structure, etc., as the ultraviolet beam absorbing agent in as the ultraviolet beam absorbing agent in Hachitsuka et al., order to improve the weather resistance, etc. taught by Kataoka et al. and Nakatsuji et al., motivated by a reasonable expectation of success.

Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099.  The examiner can normally be reached on M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE